.   -




                           OF   TEXAS




        Mr. M. A. Turner
        Secretary, 'Boardof Regents
        State Teachers Colleges
        Box i'56
        Austin, Texas
        Dear Sir:                     Opinion No. O-3762
                                      Re: Validity of action of Board of
                                           Regents of State Teachers Col-
                                           leges in granting a year's leave
                                           of absence with full pay to Dr.
                                           C.N Shaver, President of Sam
                                           Houston State 'TeachersCollege
        Your letter of Karen 1'7asks the opinion of this department as
        to the validity of thea ction of the Board of Regents of the
        State Teachers Colleges of Texas in granting to Dr. C.N. Shaver,
        President of Sam Houston State Teachers College at Huntsville,
        Texas, leave of aosence forthe current fiscal y~earat full pay.
        From ths statement off acts appended to your letter it appears
        that Dr. Shaver was first elected President of the 6am Houston
        State Teachers College on Feb. 3, 1937, effective September 1,
        1937; that he has been continued in office regularly since that
        date, last being reelected president on Kay 6, 1941, for the
        fiscal year ending k\:;ust31, 1942; that on August 18, 1941, by
        action 01'the Board oi Regennts of the State Teacilers'Colleges,
        Dr. Shaver :ias granted leave ofabsence at full pay for the fis-
        cal year ending August 31, 1942. It appears that .theleave of
        absence rrasgranted to Dr. Shaver on the grounds of ill health.
        The hoard felt that personal welfare of Dr. Shaver, as well as
        the interests of the school, required that Dr. Shaver, for the
        current fiscal year, be relieved of all responsibility for the
        discharge of the duties of president of that institution.
        In this instance it is not necessary to determine the question
        whether the action of the board violates the provisions of our
        State Constitution referred to in the letter of Mr. George.
        H. Sheppard, Comptroller of Public Accounts, Austin, Texas,
        addressed to the President of the Board of Regents of the State
        Teachers Colleges, in reference to this matter, under date of
        March 5, 1942.
                                                             -     .




Mr. H. A, Turner, Page 2        o-3762


The constitutional question need not be determined in this
case, because the action of the Board of Regents plainly vio-
lates the provisions of House Bill No. 272, Acts Regular Session
47th Legislature,
It is a familiar doctrine that public officers have only such
power as is conferred upon them by law. It is an equally
familiar rule that when the power to do a certain thing is de-
nied by law, the publS,cofficer cannot lawfully do the thing
prohibited.
H.B. No. 272, Acts Regular Sessicn, 47th Legislature, is the
act providing appropriations for the support and maintenance of
the vartous educational institutions of this State for the cur-
rent biennium. The section of that bill providing an appropria-
tion for the support and maintenance of the Sam Houston State
Teachers College contains a subheading and item of appropriation
as follows:
     "Administration (12 months)
     “k?5. The president, with house, water, heat, lights,
     telephone, part time yard man.*.. .$6000.00”
The general provisions appended to the act and governing and
controlling the expenditure of funds therein appropriated con-
tain the following subsections:
     "Subsection 8.   Vacation allowance.
     "A vacation not to exceed twelve working days each year
     may be allowed each of the officers and employees provided
     fcr upon a twelve months basis'in this act."
Dr. Sllaveris the President of the Sam Houston State Teachers
College. The president of the college is provided for in the
act upcn a twelve months basis. Wlether the president is an
officer or employee it isnot necessary to decide. Palpably,
he is either the one or the other. Though the Board of Regents
of the State 'TeachersColleges has granted to Dr.,Shaver a jiear’s
"leave of aosence" at full pay, the prohibition expressed in
Subsect.ion8 cannot be avoided in that manner. plere difference
in terminology cannot serve to obscure the fact that in truth
the Bo;.rdof Regents has attempted to allow Dr, Shaver a vacation
exceeding twelve working days during the current fiscal year.
The act.expressly denies the Board of Regents of the State
Teachers Colleges the authority to allow Dr. Shaver a paid vaca-
tion e?:ceedingtwelve working days in the current fiscal year.
It follows inexorably that the action ofthe Board of Regents
in attempting to allow Dr. Shaver a vacation of a full year at
full pay is invalid.
Mr. H. A. Turner, page 3   O-3762



                                Very truly yours
                           ATTORNEY GENERAL OF TEXAS



                           BY
                                    R.W. Fairchild
                                         Assistant